Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1.       This Office Action is in response to the Amendment filed on November 30, 2021, which paper has been placed of record in the file.
2.        Claims 1-20 are pending in this application.

                      

Allowable Subject Matter/Reasons for Allowance
3.      Claims 1, 13, and 18 are eligible according to the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG) because the claim does not recite any of the judicial exceptions enumerated in the 2019 PEG. For instance, the claims do not recite a mental process because the claims, under its broadest reasonable interpretation, do not cover performance in the mind. For example, the claims recite the steps of “train a first tenant-specific artificial intelligence (AI) module using a machine learning approach to perform image recognition operations and determine whether an image complies with the first tenant-specific visual-based rule; and identify by the first tenant-specific AI module, based on applying the first tenant-specific visual-based rule to the first digital communication, whether a specific image in the first digital communication complied with or did not comply with the first tenant-specific visual-based rule” that cannot be practically eligible because it does not recite a judicial exception. 

4.         Claims 1, 13, and 18 are allowed over the prior arts cited records.         
            The closest prior arts are:
            1) Keini et al. (US 2019/0109824) discloses a method and apparatus for intercepting a sequence of messages comprising one or more outgoing messages of a first type transmitted by a first appliance within a network, one of the outgoing messages being directed to a second appliance, wherein the second appliance is allowed to receive messages of the first type in accordance with a collection of enforcement rules, wherein the outgoing message comprises one or more fields having a value, wherein the collection of enforcement rules is associated with the network; validating the outgoing message against the collection of enforcement rules; and in response to the outgoing message not complying with a rule from the collection of enforcement rules, screening the outgoing message, thereby protecting a second appliance from receiving the outgoing message.
           2) Young et al. (US 2018/0341670) disclose a method that determines whether a submitted image satisfies a geographic constraint which includes defining a rule that establishes a geographic restriction on the submitted image, accessing a geo-code associated with the submitted image, determining whether the geo-code indicates that the submitted image was taken at a location that violates the geographic restriction 
          3) Goenka et al. (US 2020/0065397) disclose systems and methods for sharing information from a first user account to a second user account selectively and seamlessly. The systems and methods can be implemented by server(s) that analyze electronic transactions between the first user account and the second user account to determine appropriate queries for the accounts for sharing information. Such queries can include queries for file permissions. Also, the server(s) can generate sharing instructions according to results of the queries. The server(s) can also select electronic content items for sharing according to the generated sharing instructions. And, the server(s) can direct storage of a copy of the selected electronic content items of the first user account into a data structure of the second user account, such that access by the second user account to the selected items from the first account is as seamless as accessing electronic content items originated by the second user account.
          Therefore, it is clear from the description of Keini’s, Young’s, and Goenka’s inventions that the combination of prior arts do not considered the possibility of: train a first tenant-specific artificial intelligence (AI) module using a machine learning approach to perform image recognition operations and determine whether an image complies with the first tenant-specific visual-based rule; and identify by the first tenant-specific AI module, based on applying the first tenant-specific visual-based rule to the first digital communication, whether a specific image in the first digital communication complied with or did not comply with the first tenant-specific visual-based rule, as included in claims 1, 13, and 18. 
5.       Claims (2-12), (14-17), and (19-20) are allowed because they are dependent claims of the allowable independent claims 1, 13, and 18 above, in that order.


                                                            Conclusion
6.        Claims 1-20 are allowed.
7.       Any inquiry concerning this communication or earlier communications from the examiner should be directed to examiner NGA B NGUYEN whose telephone number is (571) 272-6796.  The examiner can normally be reached on Monday-Friday 7AM-5PM.
          Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Stamber can be reached on (571) 272-6724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
            Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information 


/NGA B NGUYEN/Primary Examiner, Art Unit 3683                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                February 25, 2022